RIPPLE, Circuit Judge,
dissenting.
The most essential ingredient of any trial in any American courtroom is fairness— fairness for all the litigants. When one of the litigants comes to the trial process marked with a stigma that creates a significant barrier to rational evaluation of the evidence, the trial court faces one of its most difficult tasks. In such a situation, the trial judge is obligated to exercise extreme caution to ensure that the process is a fair one, and that the ultimate determination is based on an objective assessment of the evidence and not upon passion or prejudice.
The trial court faced such a challenge in this case. Indeed, it had before it one of the most difficult tasks facing the federal trial judiciary today — ensuring fairness in a trial where the plaintiff is a prisoner, where the defendants are state officials, and where the events that form the basis of the cause of action involve disciplinary events within the prison. In such a context, the plaintiff is hardly the most sympathetic of litigants. It is rare that, with respect to the incident in question, the plaintiff is completely blameless. Indeed, in many cases, as in this one, the gravamen of the complaint is based on the alleged overreaction of the officials to a legitimate problem.
Here on appeal, this court is presented with two of the most recurring challenges to the obligation to provide a fair trial to a prisoner — the admission of inflammatory evidence and the assertion of “harmless error.” I agree with my brothers that the district court erred by admitting evidence of the photographs and of the disciplinary ticket.1 With respect to the application of the harmless error doctrine, prisoner civil rights actions must be evaluated under the same standard as that employed in other civil actions.
My disagreement is limited to the court’s determination that, on this record, the errors were indeed harmless. As is often the case in prisoner litigation, the plaintiff was required to rely largely on the testimony of adverse witnesses and fellow prisoners. Since he is complaining about the absence of medical assistance at the time he allegedly was suffering from the ingestion of the emetic, we hardly can fault him with respect to the quality of the medical evidence. Under these circumstances, the plaintiff had to rely on his own testimony to support his claim. Here, the defendants impermissibly eroded whatever credibility the plaintiff may have been able to project despite his status. Under these circumstances, the errors clearly cannot be characterized as harmless.

. The majority’s disposition of the case makes it unnecessary for it to reach the question of qualified immunity that is raised in rather perfunctory fashion in the appellees’ brief. It is not at all clear that the issue is properly before us. See Beard v. Whitley County REMC, 840 F.2d 405, 408-09 (7th Cir.1988) (holding that we shall not consider an issue that is not adequately briefed in this court). Assuming that the issue is properly before us, I believe that the district court properly held that summary judgment was not appropriate because the claim of qualified immunity turned on a disputed issue of fact. See Wrigley v. Greanias, 842 F.2d 955 (7th Cir.1988).